Exhibit 99.1 Saia Reports Fourth Quarter Earnings per Share of $0.45 JOHNS CREEK, GA. – February 5, 2016 – Saia, Inc. (NASDAQ: SAIA), a leading transportation provider offering multi-regional less-than-truckload (LTL), non-asset truckload and logistics services, today reported fourth quarter and full year 2015 results.Diluted earnings per share were $0.45 for the fourth quarter and include a $0.04 per share positive impact from tax credits for the full year 2015, enacted in the fourth quarter.The Company earned $0.53 per diluted share in the fourth quarter 2014. Fourth Quarter 2015 Compared to Fourth Quarter 2014 Results · Revenues were $288 million, a 7% decrease · Operating income decreased 14% to $17.6 million · Net income fell 16% to $11.4 million · Diluted earnings per share were $0.45 compared to $0.53 · Operating ratio of 93.9 compared to 93.4 · LTL shipments were down 6.2% and LTL tonnage declined 8.9% · LTL revenue per hundredweight increased 2.1% despite the impact of lower year-over-year fuel surcharges “Consistent with our strategy over the past several years, we continued to focus on yield improvement in the fourth quarter.With effective mix management, we realized improvements in both our yield and revenue per shipment, despite weak industrial freight volumes.We are closely managing costs across our organization and working to refine our processes to optimize all of our Company assets,” said Saia President and Chief Executive Officer, Rick O’Dell. “While it is somewhat satisfying to report our fourth consecutive year of record earnings per share, we enter 2016 with some uncertainty with regarding the health of the industrial economy.At Saia, we will continue to focus on the elements of the business we can control and stay the course towards delivering a strong value proposition to our customers,” O’Dell added. 2015 Results Compared to 2014 Results · Revenues were $1.2 billion, a 4% decrease · Operating income increased 5% to $90.0 million · Net income of $55.0 million rose 5.8% · Diluted earnings per share were $2.16 versus the $2.04 earned in 2014.Both years included a positive $0.04 per share impact from tax credits · Operating ratio improved 70 basis points to 92.6% from 93.3% · LTL revenue per hundredweight increased 3.2% on 4.0% fewer LTL shipments Financial Position and Capital Expenditures Total debt was $69.0 million at December 31, 2015 and inclusive of the cash on-hand, net debt to total capital was 13.9% at year end.This compares to total debt of $83.0 million and net debt to total capital of 17.7% at December 31, 2014. Net capital expenditures in 2015 were $113 million including equipment acquired with capital leases and excluding our acquisition of LinkEx in February.This compares to $112 million in capital expenditures in 2014.The Company currently plans net capital expenditures in 2016 of approximately $130 million. Conference Call Management will hold a conference call to discuss quarterly results today at 11:00 a.m. Eastern Time. To participate in the call, please dial 888-481-2877 or 719-325-2393 referencing conference ID #561452.Callers should dial in five to ten minutes in advance of the conference call.This call will be webcast live via the Company web site at www.saiacorp.com.A replay of the call will be offered two hours after the completion of the call through April 1, 2016 at 2:00 p.m. Eastern Time.The replay will be available by dialing 1-888-203-1112 or 719-457-0820. Saia, Inc. (NASDAQ: SAIA) offers customers a wide range of less-than-truckload, non-asset truckload, expedited and logistics services.With headquarters in Georgia, Saia LTL Freight operates 147 terminals in 34 states.For more information on Saia, Inc. visit the Investor Relations section at www.saiacorp.com. Saia, Inc. Fourth Quarter 2015 Results Page 2 The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand the future prospects of a company and make informed investment decisions. This news release contains these types of statements, which are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. Investors should not place undue reliance on forward-looking statements and the Company undertakes no obligation to publicly update or revise any forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management as of the date of this news release and are subject to a number of important factors, risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These factors, risks, assumptions and uncertainties include, but are not limited to, general economic conditions including downturns in the business cycle; effectiveness of Company-specific performance improvement initiatives, including management of the cost structure to match shifts in customer volume levels; the creditworthiness of our customers and their ability to pay for services; failure to achieve acquisition synergies; failure to operate and grow acquired businesses in a manner that supports the value allocated to these acquired businesses, including their goodwill; competitive initiatives and pricing pressures, including in connection with fuel surcharge; loss of significant customers; the Company’s need for capital and uncertainty of the credit markets; the possibility of defaults under the Company’s debt agreements (including violation of financial covenants); possible issuance of equity which would dilute stock ownership; integration risks; the effect of litigation including class action lawsuits; cost and availability of qualified drivers, fuel, purchased transportation, real property, revenue equipment and other assets; governmental regulations, including but not limited to Hours of Service, engine emissions, the “Compliance, Safety, Accountability” (CSA) initiative, compliance with legislation requiring companies to evaluate their internal control over financial reporting, Homeland Security, environmental regulations and the Food and Drug Administration; changes in interpretation of accounting principles; dependence on key employees; inclement weather; labor relations, including the adverse impact should a portion of the Company’s workforce become unionized; terrorism risks; self-insurance claims and other expense volatility; increased costs of healthcare and prescription drugs, including as a result of healthcare reform legislation; social media risks; cyber security risk; and other financial, operational and legal risks and uncertainties detailed from time to time in the Company’s SEC filings.As a result of these and other factors, no assurance can be given as to our future results and achievements.A forward looking statement is neither a prediction nor a guarantee of future events or circumstances and those future events or circumstances may not occur. # # # CONTACT: Saia, Inc. Doug Col dcol@saia.com Saia, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Amounts in thousands) (Unaudited) December 31, 2015 December 31, 2014 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other (1) Total current assets PROPERTY AND EQUIPMENT: Cost Less: accumulated depreciation Net property and equipment OTHER ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Wages and employees' benefits Other current liabilities Current portion of long-term debt Total current liabilities OTHER LIABILITIES: Long-term debt, less current portion Deferred income taxes (1) Claims, insurance and other Total other liabilities STOCKHOLDERS' EQUITY: Common stock 25 25 Additional paid-in capital Deferred compensation trust ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ (1) - December 31, 2014 balances have been reclassified to conform with the December 31, 2015 adoption of the Financial Accounting Standards Board Accounting Standards Update 2015-17 regarding Balance Sheet Classification of Deferred Taxes. Saia, Inc. and Subsidiaries Consolidated Statements of Operations For the Quarters and Years Ended December 31, 2015 and 2014 (Amounts in thousands, except per share data) (Unaudited) Fourth Quarters Years OPERATING REVENUE $ OPERATING EXPENSES: Salaries, wages and employees' benefits Purchased transportation Fuel, operating expenses and supplies Operating taxes and licenses Claims and insurance Depreciation and amortization Operating loss (gain), net 63 ) ) Total operating expenses OPERATING INCOME NONOPERATING EXPENSES: Interest expense Other, net ) Nonoperating expenses, net INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Average common shares outstanding - basic Average common shares outstanding - diluted Basic earnings per share $ Diluted earnings per share $ Saia, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Years Ended December 31, 2015 and 2014 (Amounts in thousands) (Unaudited) Years OPERATING ACTIVITIES: Net cash provided by operating activities $ $ Net cash provided by operating activities INVESTING ACTIVITIES: Acquisition of business ) – Acquisition of property and equipment ) ) Proceeds from disposal of property and equipment Net cash used in investing activities ) ) FINANCING ACTIVITIES: Repayment of long-term debt ) ) Repayment of revolving credit agreement, net ) ) Proceeds from stock option exercises Other financing activities ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ NON-CASH ITEMS: Acquisition of property and equipment financed with capital leases $ $ Saia, Inc. and Subsidiaries FinancialInformation For the Quarters Ended December 31, 2015 and 2014 (Unaudited) Fourth Quarters Fourth Quarters % Amount/Workday % Change Change Workdays 62 62 Operating ratio % % Tonnage (1) LTL ) ) TL ) ) Shipments (1) LTL ) ) TL 24 28 ) ) Revenue/cwt. (2) LTL $ $ TL $ $ ) Revenue/shipment (2) LTL $ $ ) TL $ $ ) Pounds/shipment LTL ) TL Length of Haul In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue. Saia, Inc. and Subsidiaries FinancialInformation For the Years Ended December 31, 2015 and 2014 (Unaudited) Year Over Year Year Over Year % Amount/Workday % Change Change Workdays Operating ratio % % Tonnage (1) LTL ) ) TL ) ) Shipments (1) LTL ) ) TL ) ) Revenue/cwt. (2) LTL $ $ TL $ $ Revenue/shipment (2) LTL $ $ ) TL $ $ Pounds/shipment LTL ) TL Length of Haul In thousands Revenue does not include the adjustment required for financial statement purposes in accordance with the Company's revenue recognition policy and other revenue.
